Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 17/533480 application originally filed November 23, 2021.
Amended claims 1-26, filed October 24, 2022, are pending and have been fully considered.  Claims 1-10 and 21-25 are withdrawn from consideration due to being drawn to a nonelected invention.
Election/Restrictions
Claims 1-10 and 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 24, 2022.
Applicant's election with traverse of Group I claims 11-20 and 26 in the reply filed on October 24, 2022 is acknowledged.  The traversal is on the ground(s) that while not arguing or conceding that the alleged groupings of claims as set forth in the Restriction are, or are not, patently distinct, the present claims present no serious search burden. Classification C01B3/36 does not appear relevant in view of Claims 1-10. C01B3 is directed to Hydrogen; Gaseous mixtures containing hydrogen; Separation of hydrogen from mixtures containing it. C01B3/36 is a subclass directed to .....using oxygen or mixtures containing oxygen as gasifying agents. DRI is a reduction process - oxygen is an oxidizing agent and is not used for DRI. Mixing oxygen (and hydrogen) is not disclosed in claims 1-10 and thus, C01B3/36 does not appear to be a relevant classification in view of the present claims. Likewise, C10L3/04 is directed to absorbing compositions, e.g. solvents. Absorbing compositions are not disclosed in claims 23-25 of Group III.  In searching the prior art, the similarity of claim elements, for at least the reason of the claims providing sufficient overlap of claim scope (the direct reduction of iron), applicable to all of the present claims, would likely be used and provide references, if any, which would likely be related to both the system and method aspects. Such a search would facilitate efficient dispatch of this application rather than requiring duplication of the searching by the Office should the restricted be maintained.  The Action asserts these classifications specifically for specific Groups as support of a serious search burden. Applicant traverses. Searching irrelevant subclasses does not constitute a serious search burden, rather it creates one. For at least these reasons, for lack of a search burden and for efficient dispatch advancement of this application, the Restriction should be withdrawn and Groups I, II and III recombined.
This is not found persuasive because the restriction requirement mailed September 21, 2022 sets forth a reason why a serious search burden would exist due to the inventions as claimed are unrelated and have a materially different design, mode of operation, function and effect.  The inventions as claimed do not encompass overlapping subject matter with respect to their intended methods and systems and there is nothing of record to show them to be obvious variants.  Additionally, C01B3/36 relates to claims 1-10 due to oxygen is present in the feed containing hydrogen and carbon monoxide that is further separated.  C10L3/00 and C10L3/04 relates to claims 23-25 to gaseous fuels.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is unclear to the phrase “the reducing gaseous mixture feed such that the concentration ratio of hydrogen to carbon monoxide (H2/CO) introduced to the direct reduction unit is between 3 and 0.6.” due to it is not clear the types of units required to meet the “concentration ratio”.  It is known in the art that units are defined by various quantitative units including molarity, molality, mass percentage, parts per thousand, parts per million, and parts per billion.  The claims should be amended or canceled to address the “concentration ratio”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11, 12, 14-16 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becerra-Novoa et al. (US 2016/0002744) hereinafter “Becerra” in view of Metius et al. (WO 2014126631 A2) hereinafter “Metius”.
Regarding Claim 11, 12, 14-16, 20 and 26
	Becerra discloses in the abstract, a direct reduction process producing DRI from iron oxide particles by reduction at a about 750° C with a reducing gas mainly H2 and CO, that also includes CO2, H2O, and methane, the reduction reactor and the top gas effluent from the reduction reaction after cooling/scrubbing is split. 
	Becerra discloses in paragraph 0032 and FIG. 1, wherein numeral 10 generally designates a direct reduction reactor having a reduction zone 12 and a lower discharge zone 14, to which iron ore particles 15, containing mainly iron oxides, are fed to the upper portion of zone 12 through at least one inlet 16 and wherein said iron oxides 15 are chemically reduced to direct reduced iron containing metallic iron, also known in the industry as DRI or sponge iron, by reaction of said iron oxides with a reducing gas at high temperature, mostly containing hydrogen and carbon monoxide but which also contains carbon dioxide and water as well as variable amounts of gaseous hydrocarbons, such as methane, propane, butane, and other heavier hydrocarbons present in natural gas, shale gas, coke oven gas or syngas derived from gasification of liquid or solid hydrocarbon fuels.  
Becerra discloses in paragraph 0037, two different top gas recycle circuits are configured for providing the reduction process and plant with a high energy efficiency and with the capability of adjusting the carbon content of the DRI: A first top gas recycle circuit comprises the reduction zone 12; a cooler/scrubber 26, a compressor 36 and a reformer 46, and a second top gas recycle circuit comprises the reduction zone 12, a cooler/scrubber 26; a compressor 40, a CO2 absorption column 48 (of a CO2 removal unit 47), and a gas heater 90.
Becerra discloses in paragraph 0036, the top gas exits heat exchanger 22 through pipe 24 and is cooled and washed by direct contact with water 28 at gas cooler/scrubber 26 where H2O is condensed and withdrawn from the top gas stream through outlet pipe 30. Cold and de-watered top gas flows through pipe 32 and is split in at least two portions: a first portion flowing through pipe 34 and compressor 36 and a second portion flowing through pipe 38 and compressor 40. A small amount of the top gas stream is vented from the reduction system by pressure control valve 42 through pipe 44 for maintaining the pressure in the process system and to prevent inert gases, such as nitrogen from accumulating in the system.	
Becerra discloses in paragraph 0041, the second portion of top gas flowing through pipe 38 and compressor 40 passes on through a CO2 removal unit. The illustrated CO2 removal system 47 is of the physical adsorption type, and may alternatively be of the kind where the adsorption and desorption are effected by Pressure Swing Adsorption or Vacuum Pressure Swing Adsorption (PSA or VPSA) known in the art, or may be of the also known kind utilizing molecular membranes. In the illustrated unit 47, the second portion of the top gas passes through the absorption column 48 where most of the CO2 is removed by a suitable solvent, for example an amine solution, which CO2 laden solvent is recycled via pipe 94 from absorber 48 to stripper 50 where CO2 is removed from the solvent by heat and withdrawn from the stripper 50 through pipe 96 to be used in other processes or sold as raw material or sequestrated, this decreasing the environmental impact of the direct reduction plant. 
It is to be noted, Becerra discloses a direct reduction iron system comprising a scrubber but fails to specifically teach a CO2 sequestering unit configured to receive the carbon dioxide by-product feed from the scrubber unit.
However, it is known in the art for a direct reduction iron system to sequester carbon dioxide from a spent gas comprising a sequestering unit and a scrubber, as taught by Metius.
Metius discloses in the abstract, a method and apparatus for sequestering carbon dioxide from a waste gas and reusing it as a recycled gas without emissions.
Metius discloses in paragraph 0027, variations to the above-described processes and apparatuses may also be implemented, without departing from the fundamental concepts of the present invention. The carbon dioxide scrubber 28 used may be a pressure swing adsorption (PSA) unit, a vacuum pressure swing adsorption (VPSA) unit, or a membrane separator, as circumstances dictate. The MDEA unit may be used without steam, and be direct fired using natural gas and/or an export fuel, providing direct heat exchange MDEA with the top gas and/or flue gas. The captured carbon dioxide may be used for enhanced oil recovery, enhanced biogrowth for biofuel production, the production of iron carbonate/silicate structural bricks (Fe fines + C02 + ground steelmaking slag), etc. The captured carbon dioxide may also be reformed and the resulting reformed gas used in the direct reduction process. An Oxygen-fired reformer/heater may be used to concentrate the flue gas carbon dioxide. A shift reactor may be used to convert carbon monoxide and water to carbon dioxide and H2, then the reformer may be fired with the H2 to make water. Flue gas carbon dioxide may be captured from concentrated flue gas. Water may be captured from the flue gas for use in arid locations. Finally, a direct-fired heater may be used for reheating the lean (stripped) top gas fuel and/or process gases.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to couple the scrubber unit with a sequestering unit of CO2, as taught by Metius in the direct reduction system of Becerra.  The motivation to do so is sequestering carbon dioxide from waste gas and reusing it in a closed recycling loop through a carbon dioxide scrubber in order to remove carbon dioxide from the waste gas and forming  a fuel gas (natural gas) after the addition of a hydrocarbon.

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becerra-Novoa et al. (US 2016/0002744) hereinafter “Becerra” in view of Metius et al. (WO 2014126631 A2) hereinafter “Metius” and further in view of Martinez et al. (WO 2013/064870 A1) hereinafter “Martinez”.
Regarding Claims 18 and 19
	Becerra modified by Metius discloses a direct reduction system for producing carbon dioxide wherein the system comprises a furnace but fails to teach the claimed furnace of claims 18 and 19 of the present invention.
	However, it is known in the art for a direct reduction system to comprise an electric arc furnace for receiving metallic iron, as taught by Martinez.
	Martinez discloses in the abstract, a process for producing direct reduced iron (DRI) with lower emissions of CO2 to the atmosphere.
	Martinez discloses a reducing gas 86, mainly composed of hydrogen and carbon monoxide, at a temperature, is introduced to the reduction zone 12 where it contacts the iron oxides and reduces said iron oxides to metallic iron (which can include carburized iron), producing a product known as direct reduce iron or DRI 18 (see page 5).
	Martinez discloses the DRI 18 produced in reactor 10 may be discharged at a high temperature above about 500°C, to be charged to an electric arc furnace for steelmaking or to be hot briquetted, or may be cooled to a temperature lower than about 100°C to avoid its re-oxidation and discharged in contact to the atmosphere (see page 7). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art use the electric arc furnace of Martinez as the furnace of Metius or Becerra in the direct reduction system.  The motivation to do so is to use a furnace in the direct reduction system in order to control the production of metallic material produced in the system.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551. The examiner can normally be reached Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Latosha Hines/Primary Examiner, Art Unit 1771